NO. 12-20-00043-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 DONALD FLINT MOWERY AND                                    §       APPEAL FROM THE
 FAMILY,
 APPELLANTS
                                                            §       COUNTY COURT AT LAW NO. 3
 V.

 CHAD EDWARD MILLER,                                        §       SMITH COUNTY, TEXAS
 APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On February 12, 2020, the Clerk of this Court notified Appellants, Donald Flint Mowery
and Family, that the notice of appeal failed to contain the information specifically required
by Texas Rule of Appellate Procedure 9.5(e) and Section 51.017(a) of the Texas Civil Practice and
Remedies Code. See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE
ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served on each court reporter
responsible for preparing reporter’s record). The notice warned that, unless Appellant filed a
proper notice of appeal on or before March 13, the appeal would be referred to the Court for
dismissal. This deadline passed and Appellants have not filed a compliant notice of appeal or
otherwise responded to this Court’s February 12 notice. 1
         Because Appellants failed, after notice, to comply with Rule 9.5 and Section 51.017(a), the
appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice
to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant

         1
           Nor have Appellants filed the requisite docketing statement. See TEX. R. APP. P. 32.1 (promptly upon filing
notice of appeal in civil case, appellant must file docketing statement in appellate court).
failed to comply with a requirement of these rules, a court order, or a notice from the clerk requiring
a response or other action within a specified time).
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2020


                                         NO. 12-20-00043-CV


                         DONALD FLINT MOWERY AND FAMILY,
                                     Appellants
                                        V.
                              CHAD EDWARD MILLER,
                                      Appellee


                            Appeal from the County Court at Law No. 3
                            of Smith County, Texas (Tr.Ct.No. 69910-B)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.